Mr. Justice; Cartwright, dissenting: Section 4 of division 13 of the Criminal Code prohibits the entry of a plea of guilty until the court shall have fully explained to the accused the consequences of entering such plea. In this case the defendants each entered a plea of guilty, and. the record recites that the court explained to defendants the consequences of such plea. The record does not show what the court explained to the defendants would be the consequences, but what the court understood would be the consequences of the plea appears from the actual consequences which followed. The court entered judgment commanding the warden of the penitentiary at Joliet to take the bodies of said defendants “and confine them in the penitentiary in safe and secure custody, or on parole, from and after the delivery hereof, each for the term of his natural life, the first twenty-four hours to be in solitary confinement and until discharged by the prison board, as authorized and directed by law.” Inasmuch as the record does not indicate in any manner what the court explained as the consequences of the plea or that the explanation differed in any respect from the judgment entered, it seems to me that the only legitimate inference is that the explanation of what the judgment might be corresponded with the judgment, and on the question whether the consequences of the plea were correctly explained it is not material whether the judgment was good or bad.